Case 5:21-cr-50014-TLB Document 31-1 Filed 07/26/21 Page 1 of 1 PagelD #: 298

From: "Marshall, Carly (USAARW)" <Carly.Marshal!l@usdoj.gov>

Date: June 2, 2021 at 1:31:10 PM PDT

To: Justin Gelfand <justin@margulisgelfand.com>, "Roberts, Dustin (USAARW) 12" <Dustin.Roberts@usdoj.gov>, "travis storylawfirm.com" <travis@storylawfirm.com>, "greg
storylawfirm.com" <greg@storylawfirm.com>

Ce: "Clayman, William G (USAVAE)" <William.G.Clayman@usdoj.gov>

Subject: RE: United States v. Duggar: Discovery Request

Justin,
Thanks for sending. | will email the Court and see if they will need an Unopposed Motion for the Protective Order or if we can just submit the Order. Also we will be uploading
a one page document via USAfx that is a screenshot of the reflecting that 2 other Arkansas law enforcement agencies likewise downloaded the same file as Detective Kalmer

from Duggar’s IP address on May 14, 2019.

Thanks,
Carly
